DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
This application is in condition for allowance except for the following formal matters:
Claim 1 is objected to because of the following informalities:  
In claim 1, line 11, please amend “a network interface to facilitate” to recite “a network interface” to correct limitation grammar.
Appropriate correction is required.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a system for issuing, by an officer, a ticket to an offender for committing at least one legal violation, the system comprising each and every one of the following limitations:
a first database including location-specific legal information, the location-specific legal information specifying remedial options available for each legal violation of a plurality of legal violations in a predetermined geographic area; and 
a handheld device communicably coupled to the first database and associated with the officer, the handheld device including: an optical scanner; a location sensor; a user interface for the officer to interact with the handheld device; a network interface to facilitate; and 
a controller executing one or more instructions to: acquire, upon input from the officer based on an interaction with the user interface, via the optical scanner, personal information associated with a driver license of the offender; 
acquire, upon input from the officer, via the optical scanner, vehicle information associated with a vehicle associated with the offender and with the at least one legal violation; receive, from the officer via the user interface, an indication of the at least one legal violation; and 
without further input from the officer, generate the ticket by: acquiring, via the location sensor, location information associated with the handheld device; 

querying, via the network interface, one or more third databases with the vehicle information and receiving, in response to said querying, at least a portion of vehicle identification information of the offender; 38Attorney Docket No. 365L-001 US01 querying, via the network interface, the first database with the indication of the at least one legal violation and receiving, in response to said querying, a specification of a first remedial option of a set of remedial options associated with the at least one legal violation; and 
generating the ticket including the personal identification information, the vehicle identification information, the at least one legal violation, an indication of the first remedial option, and a field to receive a signature of the offender; receive the signature of the offender to generate an executed ticket; and 
transmit an indication of the executed ticket to one or more of a printing device, a handheld device associated with the offender, or an email account associated with the offender.

Prior Art Details
MONROE, US 2002/0036565, teaches a system for issuing, by an officer, a ticket to an offender for committing at least one legal violation, comprising: a handheld device [0036] [0037] [Figure 2] including: an optical scanner (barcode reader [0016]); a location sensor (GPS [0018] [0051]; a user interface for the officer to interact with the 
Acquire, upon input from the officer based on an interaction with the user interface, personal information associated with a driver license of the offender (magnetic strip reader [0016]);
Acquire, upon input from the officer, via the optical scanner, vehicle information associated with a vehicle associated with the offender and with the at least one legal violation [0016];
Generating the ticket including personal identification, the vehicle identification information, and the at least one legal violation [0038]; and
Transmit an indication of the ticket to a printing device [0046] [0054].
MONROE does not teach or fairly suggest a first database including location specific legal information specifying remedial options available for each legal violation of a plurality of legal violations in a predetermined geographic area; without further input from the officer, generate the ticket by acquiring location information from the location sensor, querying one or more second databases for a portion of person identification information, querying one or more third databases for vehicle identification information; querying the first database with the at least one legal violation and receiving a specification of a first remedial option; generating the ticket to include a field to receive a signature of the offender; and receiving the signature of the offender to generate an executed ticket.

RATNAKAR, US 2006/0214783, teaches a handheld smart traffic ticket device (300), comprising a RFID reader (301) configured to read RF tags (101) embedded in a license plate storing vehicle identification information [0021] driver license tag (102) storing driver identification information [0024]; a network interface [Figure 6], a user interface and a first database including legal information, the legal information specifying remedial options available for each legal violation of a plurality of legal violations [0021]; and a controller for executing device function including
Acquiring personal information associated with a driver license of the offender [0029]; acquiring information associated with a vehicle associated with the offender and with the at least one legal violation [0024] [00299]; receiving, from the officer via the user interface, an indication of the at least one legal violation [0024]; and 
generating the ticket including the personal identification information, the vehicle identification information, the at least one legal violation [0024]; and transmits an indication of the executed ticket to one or more of a printing device, a handheld device associated with the offender, or an email account associated with the offender [0024].
RATNAKAR does not teach or fairly suggest the optical scanner, wherein information from the driver license tag and license plate tag; a first database including location specific legal information specifying remedial options available for each legal violation of a plurality of legal violations in a predetermined geographic area; without further input from the officer, generate the ticket by acquiring location information from the location sensor, querying one or more second databases for a portion of person identification information, querying one or more third databases for vehicle identification information; querying the first database with the at least one legal violation and 
SCHAFFNER, US 2009/0175507, teaches a system for issuing, by an officer, a ticket to an offender for committing at least one legal violation comprising: a mobile handheld device including a network interface, optical scanner, user interface and a controller; the device communicates with an administrative database (23) and a suspect/citizen database (22) to log violating information and check a driver license data to confirm the identity of the individual [0020] [Figures 1-2].  An officer inputs ticket information including offense, location, and offender information into the device [0024], and prints the ticket [0026].
SCHAFFNER does not teach or suggest the optical scanner, wherein information from the driver license tag and license plate tag; a first database including location specific legal information specifying remedial options available for each legal violation of a plurality of legal violations in a predetermined geographic area; without further input from the officer, generate the ticket by acquiring location information from the location sensor, querying one or more second databases for a portion of person identification information, querying one or more third databases for vehicle identification information; querying the first database with the at least one legal violation and receiving a specification of a first remedial option; generating the ticket to include a field to receive a signature of the offender; and receiving the signature of the offender to generate an executed ticket.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA A GUDORF/           Primary Examiner, Art Unit 2876